Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Applicant should note that the art unit and supervisor for the examiner and this application have changed. The new supervisor information is included at the end of this Office Action.
	Response to Amendment
The submission entered February 28, 2022 in response to an Office Action mailed September 2, 2021 is acknowledged.
Claims 1-20 are pending.  
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on December 30, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,858,191 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim(s) 1, the prior art fails to anticipate or fairly suggest a flatwire conveyor belt assembly, wherein at least one of the leading assembly coupling and the trailing assembly coupling is configured to establish an elastically releasable coupling between the at least one top plate and the at least one picket, combined with the rest of the claim language.
Regarding Claim(s) 11, the prior art fails to anticipate or fairly suggest a module, wherein the leading interface and the trailing interface are configured to establish an elastically releasable coupling between the at least one top plate and the at least one picket when the top plate is positioned adjacent the picket, combined with the rest of the claim language.
Regarding Claim(s) 16, the prior art fails to anticipate or fairly suggest a top plate, wherein at least one of the top plate leading interface and the top plate trailing interface is configured to establish an elastically releasable coupling between the top plate and the picket, combined with the rest of the claim language.
Regarding Claim(s) 19, the prior art fails to anticipate or fairly suggest a flatwire conveyor belt system comprising a cross-rod received through the first set of openings of the picket and the opening of the top plate, combined with the rest of the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653